 
 
 
                                        Exhibit 10.2

 
FIFTH AMENDMENT TO FIRST AMENDED AND RESTATED LOAN AGREEMENT
Fifth Amendment to First Amended and Restated Loan Agreement, dated the 14th day
of July, 2015, by and among Matthews International Corporation, a Pennsylvania
corporation (the "Borrower"), the Banks (as defined in the Loan Agreement (as
hereinafter defined)), Citizens Bank of Pennsylvania, a Pennsylvania banking
institution, in its capacity as administrative agent for the Banks (in such
capacity, the "Agent"), and PNC Bank, National Association, a national banking
association, in its capacity as syndication agent for the Banks (in such
capacity, the "Syndication Agent") (this "Fifth Amendment").
W I T N E S S E T H:
WHEREAS, pursuant to that certain First Amended and Restated Loan Agreement,
dated July 18, 2013, by and among the Borrower, the Banks party thereto, the
Agent, and the Syndication Agent, as amended by that certain: (i) First
Amendment to First Amended and Restated Loan Agreement, dated July 29, 2014, by
and among the Borrower, the Banks party thereto, the Agent, and the Syndication
Agent; (ii) Second Amendment to First Amended and Restated Loan Agreement, dated
July 29, 2014, by and among the Borrower, the Banks party thereto, the Agent,
and the Syndication Agent; (iii) Third Amendment to First Amended and Restated
Loan Agreement, dated September 15, 2014, by and among the Borrower, the Banks
party thereto, the Agent, and the Syndication Agent; and (iv) and Fourth
Amendment to First Amended and Restated Loan Agreement, dated May 29, 2015, by
and among the Borrower, the Banks party thereto, the Agent, and the Syndication
Agent (as may be further amended, modified, supplemented or restated from time
to time, the "Loan Agreement"), the Banks agreed, among other things, to extend
a revolving credit facility to the Borrower in an aggregate principal amount not
to exceed Nine Hundred Million and 00/100 Dollars ($900,000,000.00);
WHEREAS, the Borrower desires to amend certain provisions of the Loan Agreement,
and the Banks and Agent shall permit such amendments pursuant to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
1.            All capitalized terms used herein which are defined in the Loan
Agreement shall have the same meaning herein as in the Loan Agreement unless the
context clearly indicates otherwise.
2.            Section 1.01 of the Loan Agreement is hereby amended by deleting
the following definitions in their entirety and in their stead inserting the
following:
"Applicable Margin" shall mean the Applicable Libor Margin, the Applicable Base
Rate Margin, the Senior Leverage Applicable Libor Margin or the Senior Leverage
Applicable Base Rate Margin, as the case may be.
 

--------------------------------------------------------------------------------

"Applicable Rate" shall mean, as of the date of determination, the Base Rate
plus the Applicable Base Rate Margin, the Libor Rate plus the Applicable Libor
Margin, the Base Rate plus the Senior Leverage Applicable Base Rate Margin, the
Libor Rate plus the Senior Leverage Applicable Libor Margin or the Swing Line
Rate, as the case may be.
"Change of Control" shall mean (i) any Person or group within the meaning of
Rule 13d-5 under the Securities Exchange Act of 1934, as amended, as in effect
on the date of this Agreement, has become the owner of, directly or indirectly,
beneficially or of record, shares representing more than thirty-five percent
(35%) of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower, or (ii) during any period of twelve
(12) consecutive calendar months, individuals who were directors of the Borrower
on the first day of such period, together with individuals elected or nominated
as directors by not less than a majority of the individuals who were directors
of the Borrower on the first (1st) day of such period, shall cease to consist of
at least a majority of the total number of directors of the Borrower (it being
understood that a "Change of Control" shall not occur as a result of the
election, appointment or confirmation of any individual whose initial nomination
for, or assumption of office as, a member of the board of directors occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group).
"EBIT" shall mean, for the period of determination and without duplication, (i)
Net Income, plus (ii) Interest Expense, plus (iii) all income taxes included in
Net Income plus, in each case to the extent deducted in determining Net Income,
(iv) all other non-cash expenses or losses included in Net Income (excluding
depreciation, depletion and amortization), (v) losses from asset dispositions
(for all transactions greater than Three Million and 00/100 Dollars
($3,000,000.00)), (vi) other extraordinary charges, non-recurring losses and/or
non-recurring expenses (including, without limitation, the costs incurred to
achieve synergies), (vii) non-cash losses from discontinued operations, (viii)
pro forma "run rate" cost savings, operating expense reductions and cost
synergies related to any applicable Permitted Acquisition that are reasonably
identifiable, factually supportable and projected by the Borrower in good faith
to result from actions that have been taken or with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) within eighteen (18) months after any applicable
Permitted Acquisition, net of the amount of any actual cost savings, operating
expense reductions and cost synergies realized prior to or during the period of
determination ("Net Savings"); provided, however, the aggregate amount of such
Net Savings shall not exceed fifteen percent (15%) of EBITDA for the applicable
period of determination and (ix) transaction fees and costs incurred and paid in
connection with any debt or equity issuance to the extent such fees and costs
are not or will not be reflected in Interest Expense, minus, in each case to the
extent added in determining Net Income, (x) non-cash gains or credits to income,
(xi) gains from asset dispositions (for all transactions greater than Three
Million and 00/100 Dollars ($3,000,000.00)), (xii) non-cash gains from
discontinued operations, and (xiii) other extraordinary, non-recurring income,
in each case determined and Consolidated for the Borrower and its Subsidiaries
in accordance with GAAP; provided, however, subject in all respects to the
approval of the Agent, in its sole but reasonable discretion, in the event of an
acquisition or disposition of a Subsidiary or material line of business or a
material division during the period of determination and solely for the purposes
of determining the Applicable Rate and/or the Leverage Ratio, as the case may
be, such calculation shall (a) in the case of such a disposition, exclude for
the period of determination, EBIT attributable to the disposed of Subsidiary,
line of business, or division as if such disposition had occurred at the
beginning of such period of determination and (b) in the case of such an
acquisition, include for the period of determination the EBIT attributable to
the acquired Subsidiary, line of business, or division as if such acquisition
had occurred at the beginning of such period of determination.
 

--------------------------------------------------------------------------------

"Excess Interest" shall mean that as set forth in Section 2.03(d) hereof.
"Interest Expense" shall mean, for the period of determination and without
duplication, (a) all interest accruing during such period on Indebtedness
(excluding, for purposes of the calculation of Interest Expense, Indebtedness
with respect to all obligations under Treasury Management Agreements and
non-cash Interest Expense, including without limitation, amortization of debt
premiums, discounts and fees), including, without limitation, all interest and
transaction fees and costs incurred and paid in connection with any debt or
equity issuance required under GAAP to be capitalized during such period, minus
(b) interest income, in each case determined and Consolidated for the Borrower
and its Subsidiaries in accordance with GAAP.
"Maximum Rate" shall mean that as set forth in Section 2.03(d) hereof.
"Optional Currency" shall mean any of the following currencies:  (i) Australian
Dollars, (ii) British Pounds Sterling, (iii) Canadian Dollars, (iv) Euros, and
(v) any other currency approved by Agent and all of the Banks pursuant to
Section 2.17(d).
"Permitted Additional Indebtedness" shall mean unsecured notes and/guarantees
thereon contemplated to be and/or actually issued by the Borrower and its
Affiliates (i) the covenants, events of default, subsidiary guarantees and other
material terms of which, taken as a whole, are on customary market terms or
terms more favorable to the Borrower at the time of incurrence thereof as
reasonably determined in good faith by a responsible officer of the Borrower,
(ii) the obligors with respect to which are either (A) the Borrower and/or one
or more Domestic Subsidiaries of the Borrower that are Loan Parties or (B) the
Borrower and/or one or more Foreign Subsidiaries, and (iii) so long as both
before and after giving effect to the incurrence of which, and the application
of the proceeds therefrom, no Potential Default or Event of Default has occurred
and is continuing.
"Permitted Amount" shall mean Fifty Million and 00/100 Dollars ($50,000,000.00).
"Potential Default" shall mean any event or condition which with notice or
passage of time would constitute an Event of Default.
"Receivables Financing" shall mean the sale and/or pledge, as the case may be,
of accounts receivable of the Borrower or any Subsidiary of the Borrower for the
benefit of (i) a Securitization Entity (in the case of a transfer by the
Borrower or any of its Subsidiaries) and (ii) any other Person (in the case of a
transfer by the applicable Securitization Entity), and any assets related
thereto (whether now existing or arising or acquired in the future) of the
Borrower or any of its Subsidiaries, and any assets related thereto including
all collateral securing such accounts receivable, all contracts and contract
rights and all guarantees or other obligations in respect of such accounts
receivable and proceeds of such accounts receivable and other assets (including
contract rights), in each case which are customarily transferred or in respect
of which security interests are customarily granted in connection with assets
securitization transactions involving accounts receivable in connection with a
"receivables securitization," "receivables purchase" or similar transaction,
whether now or hereafter existing; provided however, the aggregate outstanding
principal amount of the Borrower's and/or its Subsidiaries' Indebtedness under
such securitizations, purchases or transactions shall not exceed One Hundred
Twenty-Five Million and 00/100 Dollars ($125,000,000.00) at any time.
"Release Trigger Condition" shall mean the condition that the Borrower has
submitted compliance certificates for two (2) consecutive Fiscal Quarters each
evidencing a Leverage Ratio of less than 3.00 to 1.00; provided, that the
Leverage Ratio requirement set forth in Section 5.14(a) in effect on the last
day of such period is less than or equal to 3.50 to 1.0.
 

--------------------------------------------------------------------------------

"Subsidiary" or "Subsidiaries" of a Person shall mean (i) any corporation or
trust of which 50% or more (by number of shares or number of votes) of the
outstanding capital stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person's
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person's Subsidiaries,
(iii) any limited liability company of which such Person is a manager or
managing member or of which 50% or more of the limited liability company
interests is at the time directly or indirectly owned by such Person or one or
more of such Person's Subsidiaries or (iv) any corporation, trust, partnership,
limited liability company or other entity which is controlled or capable of
being controlled by such Person or one or more of such Person's Subsidiaries.
"Swing Line Rate" shall mean an interest rate per annum offered by the Swing
Line Lender with respect to the Swing Line Loans, as determined in its sole
discretion, but in any event not in excess of the rate applicable to Base Rate
Loans at the time of determination.
3.            Section (i) of the definition of Interest Period in Section 1.01
of the Loan Agreement is hereby deleted in its entirety and in its stead is
inserted the following:
the Interest Period for any Libor Rate Loan shall be two (2) weeks, or one (1),
two (2), three (3), six (6) or twelve (12) Months or such other period as may be
agreed upon by the Borrower and the Banks, and the Borrower shall not be
permitted to select Interest Periods to be in effect at any one time which have
expiration dates occurring on more than six (6) different dates; provided,
however, there shall be no more than one (1) Interest Period of two (2) weeks
for any Libor Rate Loan;
4.            Section 1.01 of the Loan Agreement is hereby amended by inserting
the following definitions in the appropriate alphabetical order:
"Fifth Amendment Closing Date" shall mean July __, 2015.
"Joint Venture" shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest (other than, in
the case of Foreign Subsidiaries, director's qualifying shares and/or other
shares required to be held by Persons other than a Loan Party or a Subsidiary
under applicable law).


"Net Savings" shall have the meaning given in the definition of EBIT.
"Qualified Bond Issuance" shall mean the consummation of the issuance of
unsecured bonds by the Borrower in which the gross proceeds: (i) are not less
than Two Hundred Fifty Million and 00/100 Dollars ($250,000,000.00); and (ii)
such proceeds (net of ordinary costs and expenses) are used to repay outstanding
Revolving Credit Loans on a dollar-for-dollar basis.


"Senior Indebtedness" shall mean Net Indebtedness less the sum of (i) any
unsecured Indebtedness and (ii) any Indebtedness subordinated to the obligations
under the Loan Documents pursuant to a subordination agreement or other similar
agreement, in form and substance reasonably acceptable to the Agent.


"Senior Leverage Applicable Base Rate Margin" shall mean that as set forth in
Section 2.03(b)(ii) hereof.


"Senior Leverage Applicable Libor Margin" shall mean that as set forth in
Section 2.03(b)(ii) hereof.


"Senior Leverage Ratio" shall mean, as of the date of determination, the ratio
of (i) Senior Indebtedness to (ii) EBITDA.


"Temporary Senior Leverage Increase Period" shall mean that as set forth in
Section 5.14(a)(B)(ii).
 

 

--------------------------------------------------------------------------------

5.            Section 2.01(a)(iii) of the Loan Agreement is hereby deleted in
its entirety and in its stead is inserted the following:
(iii) after giving effect to any Revolving Credit Loan the aggregate amount of
Revolving Credit Loans and Letters of Credit Outstanding denominated in Optional
Currencies shall not exceed the Dollar Equivalent amount of One Hundred Fifty
Million and 00/100 Dollars ($150,000,000.00).
6.            The heading of Section 2.03(a) of the Loan Agreement is hereby
deleted in its entirety and in its stead is inserted the following:
(a)            Interest on the Loans Prior to a Qualified Bond Issuance.
7.            Section 2.03(a)(iii) of the Loan Agreement is hereby deleted in
its entirety and in its stead is inserted the following:
(iii) Subject to the terms and conditions of this Agreement, in the event that
the Borrower fails to timely deliver the compliance certificate required by
Section 5.01(c) hereof, the Applicable Margin in effect at the time of such
failure shall be increased to the next highest Tier, but shall not, in any
event, be less than Tier III until the delivery of such compliance certificate.


8.            Section 2.03 of the Loan Agreement is hereby amended by
renumbering Section 2.03(b) and Section 2.03(c) as Section 2.03(c) and Section
2.03(d), respectively, and inserting as a new Section 2.03(b) the following:
(b) Interest on the Loans After a Qualified Bond Issuance. Subject to the terms
and conditions of this Agreement, notwithstanding anything to the contrary
contained in Section 2.03(a), on and after a Qualified Bond Issuance, the
aggregate outstanding principal balance of the Revolving Credit Loans shall be,
at the option of the Borrower as selected pursuant to Section 2.01(c) hereof,
(x) Base Rate Loans which shall bear interest for each day at the rates set
forth below or (y) Libor Rate Loans which shall bear interest during each
applicable Interest Period at the rates set forth below:
(i) Subject to the terms and conditions of this agreement, for the period
commencing on the date of a Qualified Bond Issuance through and including the
day immediately preceding the first (1st) Incentive Pricing Effective Date
occurring after the end of the first Fiscal Quarter ending after the date of
such Qualified Bond Issuance, (x) Revolving Credit Loans which are Base Rate
Loans shall bear interest for each day at a rate per annum equal to the Base
Rate plus the applicable margin determined by reference to the Borrower's Senior
Leverage Ratio (the "Senior Leverage Applicable Base Rate Margin") as set forth
below based on the: (A) compliance certificate delivered with respect to the
most recently ended Reporting Quarter prior to the occurrence of the Qualified
Bond Issuance; and (B) pro forma Indebtedness of the Borrower, including,
without limitation, the Qualified Bond Issuance, and (y) Revolving Credit Loans
which are Libor Rate Loans shall bear interest during each applicable interest
period at a rate per annum equal to the Libor Rate plus the applicable margin
determined by reference to the Borrower's Senior Leverage Ratio (the "Senior
Leverage Applicable Libor Margin") as set forth below based on the: (A)
compliance certificate delivered with respect to the most recently ended
Reporting Quarter prior to the occurrence of the Qualified Bond Issuance; and
(B) pro forma Indebtedness of the Borrower, including, without limitation, the
Qualified Bond Issuance.
 

--------------------------------------------------------------------------------

(ii) Subject to the terms and conditions of this Agreement, during each
Reporting Quarter thereafter, in accordance with Section 5.01(c) hereof, the
Borrower shall submit to the Agent and the Banks a quarterly compliance
certificate as of the last day of the applicable Measurement Quarter.  Upon
receipt of such quarterly compliance certificate by the Agent and the Banks in
accordance with Section 5.01(c), the calculation of the Borrower's Senior
Leverage Ratio shall be set forth in such compliance certificate as of the last
day of the applicable Measurement Quarter.  From the first (1st) day of the
applicable Incentive Pricing Effective Date until the next Incentive Pricing
Effective Date, (x) Revolving Credit Loans which are Base Rate Loans shall bear
interest for each day at a rate per annum equal to the Base Rate plus the Senior
Leverage Applicable Base Rate Margin and (y) Revolving Credit Loans which are
Libor Rate Loans shall bear interest during each applicable Interest Period at a
rate per annum equal to the Libor Rate plus the Senior Leverage Applicable Libor
Margin:


Tier
Senior Leverage Ratio
 
Senior Leverage Applicable Libor Margin
 
Senior Leverage Applicable Base Rate Margin
 
Applicable L/C Fee Percentage
 
Applicable Commitment Fee Percentage
 
I
< 1.00
.75%
0.00%
.75%
0.15%
II
³1.00 < 2.00
1.00%
0.00%
1.00%
0.20%
III
³ 2.00 < 2.50
1.25%
0.25%
1.25%
0.25%
IV
³ 2.50 < 3.00
1.50%
0.50%
1.50%
0.25%
V
³ 3.00 < 3.50
1.75%
0.75%
1.75%
0.25%
VI
³ 3.50
2.00%
1.00%
2.00%
0.25%



(iii) Subject to the terms and conditions of this Agreement, in the event that
the Borrower fails to timely deliver the compliance certificate required by
Section 5.01(c) hereof, the Applicable Margin in effect at the time of such
failure shall be increased to the next highest Tier, but shall not, in any
event, be less than Tier III until the delivery of such compliance certificate.


Subject to the terms and conditions of this Agreement, the aggregate outstanding
principal balance of the Swing Line Loans shall bear interest for each day at
the Swing Line Rate.
 

 
9.            Subpart (i) of Section 2.05 of the Loan Agreement is hereby
deleted in its entirety and in its stead is inserted the following:
(i) A commitment fee in Dollars on the unused portion of the amount of the
Revolving Credit Facility Commitment during the period from the date of this
Agreement to the Expiry Date, payable quarterly in arrears beginning on October
1, 2013 and continuing on the first (1st) day of each January, April, July and
October thereafter and on the Expiry Date.  Such fee shall be calculated daily,
and shall equal the amount by which the amount of the Revolving Credit Facility
Commitment has exceeded the closing principal balance of the sum of the
outstanding Dollar Equivalent principal balance of the Revolving Credit Loans
(for purposes of this computation the Swing Line Lender's Swing Line Loans shall
be deemed to be borrowed amounts under its Revolving Credit Commitment) and the
Dollar Equivalent amount of Letters of Credit Outstanding on each day,
multiplied by the applicable percentage with respect to commitment fees for such
day determined by reference to the Borrower's Leverage Ratio as set forth in set
forth in Section 2.03(a)(ii) or the Borrower's Senior Leverage Ratio as set
forth in Section 2.03(b)(ii) hereof, as applicable (the "Applicable Commitment
Fee Percentage"); provided, however, that any commitment fee accrued with
respect to the Revolving Credit Facility Commitment of an Impacted Bank during
the period prior to the time such Bank became an Impacted Bank and unpaid at
such time shall not be payable by the Borrower so long as such Bank shall be an
Impacted Bank except to the extent that such commitment fee shall otherwise have
been due and payable by the Borrower prior to such time; and provided, further,
that no commitment fee shall accrue with respect to the Revolving Credit
Facility Commitment of an Impacted Bank so long as such Bank shall be an
Impacted Bank; provided, further, that on the Second Amendment Closing Date and
through the day immediately preceding the first (1st) Incentive Pricing
Effective Date occurring after the end of the first full Fiscal Quarter ending
after the Second Amendment Closing Date, the Applicable Commitment Fee
Percentage shall be determined by reference to the applicable margin
corresponding to Tier V;
 

 

--------------------------------------------------------------------------------

10.            Section 2.07 of the Loan Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
The Borrower shall pay to the applicable Issuing Bank for its own account in
Dollars (a) a fronting fee for each Letter of Credit issued hereunder, such fee
shall be equal to one-eighth of one percent (0.125%) of the daily average Dollar
Equivalent amount of Letters of Credit Outstanding during the preceding calendar
quarter, payable quarterly in arrears beginning on October 1, 2013 and
continuing on the first (1st) day of each January, April, July and October
thereafter and on the Expiry Date, (b) such Issuing Bank's standard amendment
fees for each applicable Letter of Credit issued hereunder by such Issuing Bank,
such fees to be paid on the date of the amendment of such Letter of Credit and
(c) any reasonable out-of-pocket expenses and costs incurred by such Issuing
Bank for the issuance of any applicable Letter of Credit issued hereunder by
such Issuing Bank, such fees to be paid on the day of issuance of such Letter of
Credit.  The Borrower shall also pay to the Agent for the ratable account of the
Banks a fee (the "Letter of Credit Commission"), calculated daily and equal to
the Dollar Equivalent amount of the Letters of Credit Outstanding on each day
multiplied by the applicable percentage for such day determined by reference to
the Borrower's Leverage Ratio as set forth in Section 2.03(a)(ii) or the
Borrower's Senior Leverage Ratio as set forth in Section 2.03(b)(ii) hereof, as
applicable (the "Applicable L/C Fee Percentage"), such fee to be paid quarterly
in arrears beginning on October 1, 2013 and continuing on the first (1st) day of
each January, April, July and October thereafter and on the Expiry Date. 
Notwithstanding the foregoing, after the occurrence and during the continuance
of an Event of Default, the Letter of Credit Commission shall be increased by
two percent (2.00%) per annum.
 
11.            Section 2.18 of the Loan Agreement is hereby amended by deleting
reference to Section 2.03(c) therein and in its stead is inserted Section
2.03(d).
12.            Sections 3.12(e) of the Loan Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
(e) no withdrawal, either complete or partial, has occurred or commenced with
respect to any multi-employer Plan, and there exists no intent to withdraw
either completely or partially from any multi-employer Plan, in each case,
except to the extent such withdrawal would not have a Material Adverse Effect;
13.            Sections 3.12(f) of the Loan Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
(f) there has been no cessation of, and there is no intent to cease, operations
at a facility or facilities where such cessation could reasonably be expected to
result in a separation from employment of more than 20% of the total number of
employees who are participants under a Plan, except to the extent such cessation
would not result in a Material Adverse Effect.
14.            Section 3.14(d) of the Loan Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
(d) To the knowledge of any Loan Party, no facility or site to which any Loan
Party or Domestic Subsidiary of such Loan Party, either directly or indirectly
by a third party, has sent Regulated Substances for storage, treatment, disposal
or other management has been or is being operated in violation of Environmental
Laws or pursuant to Environmental Laws is identified or proposed to be
identified on any list of contaminated properties or other properties which
pursuant to Environmental Laws are the subject of an investigation, cleanup,
removal, remediation or other response action by an Official Body, in each case,
except to the extent that such violations or conditions would not result in a
Material Adverse Effect;
15.            Section 3.21 of the Loan Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
Section 3.21 Subsidiaries.
As of the Fifth Amendment Closing Date, Schedule 3.21 to this Agreement sets
forth the name of each Subsidiary of each Loan Party and the percentage of
outstanding capital stock (or other equity interest) of such Subsidiary which is
owned by such Loan Party or Subsidiary of such Loan Party.
 

--------------------------------------------------------------------------------

16.            Section 5.01(b) of the Loan Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
(b) Quarterly Reports of the Borrower.  As soon as practicable, and in any event
within forty-five (45) days after the close of each Fiscal Quarter of the
Borrower, the Borrower shall furnish to the Agent and each Bank a Consolidated
statement of income of the Borrower and its Subsidiaries for such Fiscal Quarter
and for the portion of the fiscal year to the end of such Fiscal Quarter, a
Consolidated statement of changes in cash flows for the portion of the fiscal
year to the end of such Fiscal Quarter and a Consolidated balance sheet of the
Borrower and its Subsidiaries as of the close of such Fiscal Quarter, together
with calculations and such other supporting evidence as reasonably necessary to
determine the Net Savings included in the calculation of EBIT, in form and
substance reasonably satisfactory to the Agent, all in reasonable detail.  All
such financial statements shall be prepared by the Borrower and certified by the
Chief Financial Officer of the Borrower as presenting fairly the Consolidated
financial position of the Borrower and its Subsidiaries as of the end of such
Fiscal Quarter and the results of their operations for such periods, in
conformity with GAAP (subject to normal and recurring year-end audit
adjustments) applied in a manner consistent with that of the most recent audited
financial statements of the Borrower and its Subsidiaries furnished to the Agent
and the Banks.


17.            Section 5.01(g) of the Loan Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
(g)Visitation; Audits.  Each Loan Party shall permit such Persons as the Agent
(either on its own initiative or at the direction of the Majority Banks) may
designate (i) to visit and inspect any of the properties of any Loan Party,
(ii) to examine, and to make copies and extracts from, the books and records of
each Loan Party and (iii) to discuss their affairs with their officers during
normal business hours; provided, however, that (A) if the Agent retains Persons
not affiliated with the Agent or a Bank, as the case may be, to conduct any such
audit, the Agent shall use its reasonable best efforts to ensure that such
Persons are subject to appropriate non-disclosure and confidentiality
requirements for the benefit of such Loan Party; (B) so long as no Event of
Default has occurred and is continuing, the Agent shall provide each such Loan
Party with reasonable prior notice of any such visitation or inspection and
shall use commercially reasonable efforts to conduct such visits and inspections
so as to minimize costs and disruptions to the Loan Parties, and the Loan
Parties shall not be obligated to permit more than one visit and inspection in
any calendar year; and (C) upon the occurrence and during the continuation of an
Event of Default, each Loan Party shall permit such Persons as the Agent or any
of the Banks may designate (i) to visit and inspect any of the properties of
such Loan Party, (ii) to examine, and to make copies and extracts from, the
books and records of such Loan Party and (iii) to discuss their affairs with
their officers and independent accountants at any time and without notice;
provided, however, if the Agent or such Bank retains Persons not affiliated with
the Agent or such Bank to conduct any such audit, the Bank or the Agent shall
use its reasonable best efforts to ensure that such Persons are subject to
appropriate non-disclosure and confidentiality requirements for the benefit of
such Loan Party.
 
18.            Section 5.02 of the Loan Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
5.02  Preservation of Existence and Franchises.
Except as otherwise permitted hereunder, each Loan Party and each of its
Domestic Subsidiaries shall maintain its organizational existence and its rights
and franchises in full force and effect in its jurisdiction of incorporation or
organization, as the case may be.  No Loan Party nor any Domestic Subsidiary of
a Loan Party shall change its jurisdiction of incorporation or organization, as
the case may be, without the prior written consent of the Banks and each will
qualify and remain licensed or qualified as a foreign corporation, partnership
or limited liability company, as the case may be, in each jurisdiction in which
the failure to receive or retain such licensing or qualification would have a
Material Adverse Effect.
19.            Section 5.09 of the Loan Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
5.09  Continuation of and Change in Business.
 

--------------------------------------------------------------------------------

The Borrower and its Subsidiaries will continue to engage generally in business
and activities substantially similar to those described in the Borrower's most
recently filed Annual Report on Form 10-K (collectively, the "Form 10-K") and
the Borrower and its Subsidiaries will not engage in any other business or
activity without the prior written consent of the Majority Banks, which consent
shall not be unreasonably withheld, conditioned or delayed.
20.            Section 5.14(a) of the Loan Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
(a) Leverage Ratio and Senior Leverage Ratio.  (A) At any time prior to a
Qualified Bond Issuance, the Borrower and its Subsidiaries shall maintain a
Leverage Ratio, (i) as of June 30, 2014, and as of the last day of each Fiscal
Quarter thereafter through and including September 30, 2016, for the period
equal to the four (4) consecutive Fiscal Quarters then ending, less than or
equal to 4.00 to 1.0, (ii) as of  December 31, 2016, and as of the last day of
each Fiscal Quarter thereafter through and including September 30, 2017, for the
period equal to the four (4) consecutive Fiscal Quarters then ending, less than
or equal to 3.75 to 1.0, and (iii) as of December  31, 2017, and as of the last
day of each Fiscal Quarter thereafter, for the period equal to the four (4)
consecutive Fiscal Quarters then ending, less than or equal to 3.50 to 1.0, and
(B) At any time after the occurrence of a Qualified Bond Issuance, the Borrower
and its Subsidiaries shall maintain (i) a Leverage Ratio, as of the end of the
Fiscal Quarter in which the Qualified Bond Issuance occurs and as of the end of
each Fiscal Quarter thereafter, for the period equal to the four (4) consecutive
Fiscal Quarters then ending, less than or equal to 4.50 to 1.00 and (ii) a
Senior Leverage Ratio, as of the end of the Fiscal Quarter in which such
Qualified Bond Issuance occurs and as of the end of each Fiscal Quarter
thereafter, for the period equal to the four (4) consecutive Fiscal Quarters
then ending, less than or equal to 3.00 to 1.00; provided, however, on a
one-time only basis, at the option of the Borrower, upon the consummation of a
Permitted Acquisition, the required Senior Leverage Ratio, shall be as of the
end of the Fiscal Quarter in which such Permitted Acquisition occurs and as of
the end of each of the next three (3) Fiscal Quarters thereafter (a "Temporary
Senior Leverage Increase Period"), for the period equal to the four (4)
consecutive Fiscal Quarters then ending, less than or equal to 3.50 to 1.00.
21.            Section 5.15(a)(ii) of the Loan Agreement is hereby deleted in
its entirety and in its stead is inserted the following:
(ii) the aggregate of the total assets (excluding all loans and advances made to
such Subsidiary from a Loan Party or a Subsidiary of a Loan Party) of all such
Domestic Subsidiaries with total asset values (excluding all loans and advances
made to such Subsidiary from a Loan Party or a Subsidiary of a Loan Party) of
less than Fifty Million and 00/100 Dollars ($50,000,000.00) does not exceed the
aggregate amount of Two Hundred Million and 00/100 Dollars ($200,000,000.00).
22.            Section 5.15(b) of the Loan Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
(b) Pledge Agreements.  As of the Fifth Amendment Closing Date and at all times
(i) prior to the satisfaction of the Release Trigger Condition or (ii) after a
Qualified Bond Issuance, the Borrower and/or such other applicable Loan Party
shall pledge its equity interests in its Domestic Subsidiaries and its
first-tier Foreign Subsidiaries and Foreign Subsidiary Holding Companies owned
as of the Fifth Amendment Closing Date (including Schawk) and/or created or
acquired subsequent to the Fifth Amendment Closing Date, in each case, to the
extent (y) the total assets of such Subsidiary (excluding all loans and advances
made to such Subsidiary from a Loan Party or a Subsidiary of a Loan Party) are
Fifty Million and 00/100 Dollars ($50,000,000.00) or greater and/or (z) the
aggregate of the total assets (excluding all loans and advances made to such
Subsidiary from a Loan Party or a Subsidiary of a Loan Party) of such
Subsidiaries with total assets (excluding all loans and advances made to such
Subsidiary from a Loan Party or a Subsidiary of a Loan Party) of less than Fifty
Million and 00/100 Dollars ($50,000,000.00) exceeds the aggregate amount of Two
Hundred Million and 00/100 Dollars ($200,000,000.00) (excluding all loans and
advances made to such Subsidiary from a Loan Party or a Subsidiary of a Loan
Party); provided, however, that with respect to such pledge of such applicable
first-tier Foreign Subsidiaries and Foreign Subsidiary Holding Companies, the
Borrower and/or the applicable Loan Party shall only be required to effectuate
such pledge if such pledge would not be unlawful and would not cause any adverse
tax consequences to the Borrower; provided, further, that with respect to such
pledge of such applicable first-tier Foreign Subsidiaries and Foreign Subsidiary
Holding Companies, such pledge shall be limited to a pledge of sixty-six percent
(66%) of the equity interests of such Foreign Subsidiary and/or Foreign
Subsidiary Holding Company owned by the Borrower or such applicable Loan Party.
 

--------------------------------------------------------------------------------



23.            The introductory paragraph of Section 6.06 is hereby deleted in
its entirety and in its stead is inserted the following:
No Loan Party nor any Subsidiary of a Loan Party shall form a Joint Venture,
merge or consolidate with or into any other Person, consummate any Acquisitions,
or agree to do any of the foregoing, except as follows:


24.            The following is hereby added as new clause (iv) to Section 6.06
of the Loan Agreement:
(iv) any Loan Party and any Subsidiary of a Loan Party may form Joint Ventures,
provided that no (a) Event of Default shall exist immediately prior to and after
giving effect to such formation and (b) the aggregate amount of investments made
by the Borrower and its Subsidiaries in such Joint Ventures does not exceed (i)
Fifty Million and 00/100 Dollars ($50,000,000.00) for any one Joint Venture and
(ii) Two Hundred Million and 00/100 Dollars ($200,000,000.00) for all existing
Joint Ventures.
 
25.            Section 6.08 of the Loan Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
6.08 [RESERVED.]
26.            Section 7.01(h)(ii) of the Loan Agreement is hereby deleted in
its entirety and in its stead is inserted the following:
(ii) default in the observance of any other covenant, term or condition
contained in any agreement or instrument by which such an obligation (or set of
related obligations) is or are created, secured or evidenced, if as a result of
such default the holder or holders of such obligation or obligations (or a
trustee or agent on behalf of such holder or holders) cause all or part of such
obligation or obligations to become due before its or their otherwise stated
maturity; or
27.            Section 7.01(i) of the Loan Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
(i) One or more final judgments for the payment of money in excess of Thirty
Million and 00/100 Dollars ($30,000,000.00) (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage thereof shall have been
entered against any Loan Party or any Subsidiary of a Loan Party and shall
remain undischarged or unstayed for a period of thirty (30) consecutive days; or
28.            Section 7.01(j) of the Loan Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
(j) A writ or warrant of attachment, garnishment, execution, distraint or
similar process involving an aggregate amount of money in excess of an unbonded
amount of Five Million and 00/100 Dollars ($5,000,000.00) shall have been issued
against any Loan Party or Subsidiary of a Loan Party or any of its properties
and shall remain undischarged or unstayed for a period of thirty (30)
consecutive days; or
29.                        Section 7.01(o) of the Loan Agreement is hereby
deleted in its entirety and in its stead is inserted the following:
(o) A Loan Party or any Subsidiary of a Loan Party shall become insolvent; shall
become generally unable to pay its debts as they become due; shall voluntarily
suspend transaction of its business; shall make a general assignment for the
benefit of creditors; shall institute a proceeding described in
Section 7.01(n)(i) of this Agreement or shall consent to any order for relief,
declaration or finding described in Section 7.01(n)(i) of this Agreement; shall
institute a proceeding described in Section 7.01(n)(ii) of this Agreement or
shall consent to the appointment or to the taking of possession by any such
official of all or any substantial part of its property whether or not any
proceeding is instituted; shall dissolve, wind-up or liquidate itself or any
substantial part of its property, other than pursuant to a transaction otherwise
permitted hereunder; or shall take any action in furtherance of any of the
foregoing.
 

--------------------------------------------------------------------------------

30.            Schedule 3.21 to the Loan Agreement is hereby deleted in its
entirety and replaced by Schedule 3.21 attached hereto and made a part hereof.
31.            The provisions of Sections 2 through 30 of this Fifth Amendment
shall not become effective until the Agent has received the following, each in
form and substance acceptable to the Agent:

(a) this Fifth Amendment, duly executed by the Borrower and the Banks;

(b) payment of all fees and expenses owed to the Agent, the Agent's counsel and
the Banks in connection with this Fifth Amendment (including, without
limitation, fees payable pursuant to the Agent's Engagement and Fee Letter,
dated of even date herewith); and

(c) such other documents as may be reasonably requested by the Agent.

32.            The Borrower hereby reconfirms and reaffirms all representations
and warranties, agreements and covenants made by and pursuant to the terms and
conditions of the Loan Agreement, except as such representations and warranties,
agreements and covenants may have heretofore been amended, modified or waived in
writing in accordance with the Loan Agreement, and except any such
representations or warranties made as of a specific date or time, which shall
have been true and correct in all material respects as of such date or time.
33.            The Borrower acknowledges and agrees that each and every
document, instrument or agreement which at any time has secured payment of the
Borrower's Indebtedness under the Loan Agreement including, but not limited to,
(i) the Loan Agreement and (ii) the Guaranty Agreements continue to secure
prompt payment when due of the Borrower's Indebtedness under the Loan Agreement.
34.            The Borrower hereby represents and warrants to the Banks and the
Agent that (i) the Borrower has the legal power and authority to execute and
deliver this Fifth Amendment; (ii) the officers of the Borrower executing this
Fifth Amendment have been duly authorized to execute and deliver the same and
bind the Borrower with respect to the provisions hereof; (iii) the execution and
delivery hereof by the Borrower and the performance and observance by the
Borrower of the provisions hereof and of the Loan Agreement and all documents
executed or to be executed therewith, do not violate or conflict with the
organizational documents of the Borrower or any Law applicable to the Borrower
or result in a breach of any provision of or constitute a default which would
have a Material Adverse Effect under any other agreement, instrument or document
binding upon or enforceable against the Borrower and (iv) this Fifth Amendment,
the Loan Agreement and the documents executed or to be executed by the Borrower
in connection herewith or therewith constitute valid and binding obligations of
the Borrower in every respect, enforceable in accordance with their respective
terms.
35.            The Borrower represents and warrants that (i) no Event of Default
exists under the Loan Agreement, nor will any occur as a result of the execution
and delivery of this Fifth Amendment or the performance or observance of any
provision hereof; (ii) except as amended pursuant to this Fifth Amendment, the
Schedules attached to and made part of the Loan Agreement are true and correct
as of the date hereof in all material respects and there are no material
modifications or supplements thereto; and (iii) it presently has no claims or
actions of any kind at law or in equity against the Banks or the Agent arising
out of or in any way relating to the Loan Agreement or the other Loan Documents.
36.            Each reference to the Loan Agreement that is made in the Loan
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Loan Agreement as
amended hereby.
37.            The agreements contained in this Fifth Amendment are limited to
the specific agreements made herein.  Except as amended hereby, all of the terms
and conditions of the Loan Agreement shall remain in full force and effect. 
This Fifth Amendment amends the Loan Agreement and is not a novation thereof.
38.            This Fifth Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.
39.            This Fifth Amendment shall be governed by, and shall be construed
and enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles or the conflicts thereof.  The Borrower hereby
consents to the jurisdiction and venue of the Court of Common Pleas of Allegheny
County, Pennsylvania and the United States District Court for the Western
District of Pennsylvania with respect to any suit arising out of or mentioning
this Fifth Amendment.
[INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------


202934355




IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this Fifth Amendment to be duly executed, as a document under seal, by
their duly authorized officers on the day and year first above written.
ATTEST
 
 
By:                                                                                    
Name:                                                                                    
Title:                                                                                    
Matthews International Corporation
 
 
By:___________________________________
Name: ________________________________
Title:   ________________________________
 
 
Citizens Bank of Pennsylvania, as Agent and for itself as a Bank
 
 
By:___________________________________
Name:  _______________________________
Title:  ________________________________
 
 
PNC Bank, National Association, as Syndication Agent and for itself as a Bank
 
 
By:___________________________________
Name:  _______________________________
Title:  ________________________________
 
 
Wells Fargo Bank, National Association., as Co-Documentation Agent and for
itself as a Bank
 
 
By:___________________________________
Name:  _______________________________
Title:  ________________________________
 
 
HSBC Bank USA, National Association, as Co-Documentation Agent and for itself as
a Bank
 
 
By:___________________________________
Name:  _______________________________
Title:  ________________________________
 
JPMorgan Chase Bank, N.A., as a Bank
 
 
By:___________________________________
Name:  _______________________________
Title:  ________________________________
 
 
Bank of America, N.A., as a Bank
 
 
By:___________________________________
Name:  _______________________________
Title:  ________________________________
 
 
Fifth Third Bank, an Ohio banking corporation, as a Bank
 
 
By:___________________________________
Name:  _______________________________
Title:  ________________________________
 
 
SunTrust Bank, as a Bank
 
 
By:___________________________________
Name:  _______________________________
Title:  ________________________________
 
 
The Huntington National Bank, as a Bank
 
 
By:___________________________________
Name:  _______________________________
Title:  ________________________________
 
 
TD Bank, N.A., as a Bank
 
 
By:___________________________________
Name:  _______________________________
Title:  ________________________________
 
 
MUFG Union Bank, N.A. f/k/a Union Bank, N.A., as a Bank
 
 
By:___________________________________
Name:  Carlos Cruz
Title:    Vice President
 
 
First National Bank of Pennsylvania, as a Bank
 
 
By:___________________________________
Name:  _______________________________
Title:  ________________________________
 
 
The Northern Trust Company, as a Bank
 
 
By:___________________________________
Name:  _______________________________
Title:  ________________________________
 
 
First Commonwealth Bank, as a Bank
 
 
By:___________________________________
Name:  _______________________________
Title:  ________________________________






--------------------------------------------------------------------------------

202934355


Schedule 3.21
Subsidiaries


[TO BE UPDATED]
202934355